                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         Civil Action No. 1:20-CV-991

 JONATHAN BURRS,

        Plaintiff,

        v.

 SEYFARTH SHAW, LLP; CARRIER
 GLOBAL CORPORATION; WALTER                                JUDGMENT
 KIDDIE PORTABLE EQUIPMENTS, INC.;
 CATHERINE C. EAGLES, Individually and
 as a U.S. District Court Judge for the Middle
 District of North Carolina; LAWRENCE P.
 AULD, Individually and as a U.S. District
 Court Magistrate Judge for the Middle
 District of North Carolina; and JOHN DOE,

        Defendants.

Decision by Court.

This action came before the Honorable Terrence W. Boyle, United States District Judge, for
consideration of Defendants’ Motion to Dismiss [DE 17, 18] Plaintiff’s Complaint.

IT IS ORDERED, ADJUDGED, AND DECREED in accordance with the Court’s Order [DE
28] entered July 20, 2021, and for the reasons set forth more specifically therein, the Defendants’
Motion to Dismiss is GRANTED, and Plaintiff’s Complaint is DISMISSED.

This case is closed.


       This the 5th day of August, 2021.


                                             __                                  ___
                                             John Brubaker, Clerk

The Judgment filed and entered on August 5, 2021 and served:
Jonathan Burrs (via US Mail to P.O. Box 134, Westover MD, 21871
AUSA Gill P. Beck (via CM/ECF Notice of Electronic Filing)




      Case 1:20-cv-00991-TWB-JEP Document 29 Filed 08/05/21 Page 1 of 1
